Title: To Alexander Hamilton from William S. Smith, 12 November 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Camp Novr. 12 1799—
          
          I did myself the honor of addressing you last night, on the subject of materials for the Chimnies, and agreable to my arrangement had a sample load brought to camp by 12 oClock and have compleated a Contract for an immediate Supply, which will be delivered with every needful expedition, so that we shall go on smoothly untill the frost interferes—had I not been told of almost insurmountable difficulties & relyed on the Contractor to have overcome those, the greatest part of our Brick work would have been now finished—The Contractor arrived this afternoon I could not refrain from some warmth of expression, but that is now over, he will see the Contracts fullfilled, and say’s he believes he can furnish immediately more should they be wanting—he has many appologies to offer, if not receiving them, could restore me six day’s, they would not have been accepted, but as that is not the case, I tapered off into good humour, & I hope I have given him such a spur, that he will go on for some time, with apparent Spirit—the rafters of our Hutts are going up fast & to-morrow some will be covered, so that our Brick work may now be done under cover—The Troops are in high health and very orderly, the officers are in Harmony with each other, and a perfect good understanding prevails between the Citizens and Soldiers—I have the Honor to be Sir with great respect, Your most Obedt Humble Servt
          
            W. S. Smith 12th. Regt
          
        